Title: To Benjamin Franklin from Sartine: Two Letters, 29 February 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


I.
Versailles le 29. fev. 1780.
J’ai eu l’honneur, Monsieur, de vous écrire le 14 du mois d’octobre dernier relativement au nommé françois Vermeille et quelqu’autres marins qui reclament les parts qui leur reviennent dans les quatorze prises faites par le Corsaire Americain la Revange pendant une croisiere de trois mois, vous m’avez fait l’honneur de me répondre que ces matelots avoient êté embarqués clandestinement par le Capitaine Cunningham Commandant ce Corsaire et qu’il convenoit d’attendre le retour de Mr. Dean et Broghn interessés dans la Revange pour constater la légitimité des prétentions de ces matelots.
Il m’a êté depuis rendu compte que quelques uns de ces marins ont êté portés sur le Rolle d’Equipage de ce Corsaire et ont passé la revue d’usage. D’aprés ces formalités la légitimité de leurs reclamations me paroit constatée, et je vous serai obligé de vouloir bien leur procurer la justice qu’ils ont lieu d’attendre./.
J’ai l’honneur dêtre avec un trés sincere attachement, Monsieur, votre trés humble et trés obeissant serviteur.
DE SARTINE
à M. francklin
 Notation: Prises 
II.
Versailles le 29 fevr. 1780
J’ai l’honneur, Monsieur, de vous envoyer différentes pieces relatives à un Sloop de 60 Tonneaux environ dont 15 Americains se sont emparés près de Portmouth en Angleterre et sur lequel ils sont arrives à Barfleur. Comme le Conseil des Prises ne prend point connoissance de celles faites par les sujets des Etats Unis, J’ai pense qu’il convenoit de vous envoyer ces pieces et j’écris en consequence aux officiers de l’Amirauté de Barfleur.
J’ai l’honneur d’être avec un tres sincere attachement, Monsieur, Votre très humble et très obeissant Serviteur
(signé) De Sartine
M. Franklin
